Dismissed and Memorandum Opinion filed March 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00975-CV

                     WLLIAM A. BALDWIN, Appellant
                                       V.
                      LPP MORTGAGE, LTD, Appellee

              On Appeal from County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 1049938

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed September 30, 2015. The notice
of appeal was filed December 9, 2014. To date, our records show that appellant
has not paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207.
      On February 10, 2015, this court ordered appellant to pay the appellate filing
fee on or before February 25, 2015, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.